      Case 2:19-cv-02137-KHV-GEB Document 25 Filed 07/11/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

DAVID BEATY and DB SPORTS, LLC,             )
                                            )
              Plaintiffs,                   )
                                            )       Case No. 2:19-CV-02137
v.                                          )
                                            )
KANSAS ATHLETICS, INC.,                     )
                                            )
              Defendant.                    )

                               CERTIFICATE OF SERVICE


       Plaintiffs David Beaty and DB Sports, LLC, by and through their undersigned counsel,

notify the Court and all counsel of records that on the 11th day of July, 2019, the following was

served on Defendant’s counsel via electronic mail and U.S. mail, postage prepaid:

       Plaintiff David Beaty’s Objections and Responses to Defendant Kansas Athletics, Inc.’s
       First Request for Production of Documents;
       Plaintiff David Beaty’s Objections and Answers to Defendant Kansas Athletics, Inc.’s First
       Interrogatories;
       Plaintiff DB Sports, LOLC’s Objections and Responses to Defendant Kansas Athletics,
       Inc.’s First Request for Production of Documents; and
       Plaintiffs’ supplemental document production, Bates-labeled PLAINTIFFS000118-
       PLAINTIFFS000217.
Dated: July 11, 2019                        Respectfully submitted,

                                            /s/ James D. Griffin
                                            James D. Griffin       KS # 12545
                                            Brent N. Coverdale KS # 18798
                                            Scharnhorst Ast Kennard Griffin PC
                                            1100 Walnut, Suite 1950
                                            Kansas City, MO 64106
                                            Tel: (816) 268-9419
                                            Fax: (816) 268-9409
                                            E-mail:        jgriffin@sakg.com
                                                           bcoverdale@sakg.com
                                                1
00197516
      Case 2:19-cv-02137-KHV-GEB Document 25 Filed 07/11/19 Page 2 of 2




                                            and

                                            Michael P. Lyons (admitted pro hac vice)
                                            Christopher J. Simmons (admitted pro hac vice)
                                            Stephen Higdon (admitted pro hac vice)
                                            Deans & Lyons, LLP
                                            325 N. Saint Paul St., Suite 1500
                                            Dallas, Texas 75201-3891
                                            Tel: (214) 965-8500
                                            Fax: (214) 965-8505
                                            E-mail:        mlyons@deanslyons.com
                                                           csimmons@deanslyons.com
                                                           shigdon@deanslyons.com

                                            Counsel for Plaintiffs


                               CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on July 11, 2019, a true and correct copy of the
foregoing document was filed via the Court’s electronic filing system, which will generate notice
to all counsel of record.

                                                    /s/ James D. Griffin
                                                    Attorney for Plaintiffs




                                               2
00197516
